Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward G. Shlikas appeals from the district court’s orders entering judgment in favor of the Defendants on his civil action and denying, in part, his motion for attorney fees and costs. We have reviewed the record and find no reversible error. Ac*69cordingly, we affirm for the reasons stated by the district court. Shlikas v. Arrow Fin. Servs., No. 1:06-cv02106-WDQ (D.Md. Nov. 17, 2007; June 5, 2008; May 4, 2009; Aug. 26, 2010, 2010 WL 3385477; Nov. 16, 2011, 2011 WL 5825660). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.